Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated May 4, 2009 To The Prospectus Dated April 28, 2008, For ING MARATHON PLUS Issued By ING Life Insurance and Annuity Company Through Its Variable Annuity Account I This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-531-4547. NOTICE OF FUND NAME CHANGES Former Fund Name Current Fund Name ING BlackRock Global Science and Technology Portfolio ING BlackRock Science and Technology Opportunities Portfolio ING VP Balanced Portfolio ING Balanced Portfolio ING VP Growth and Income Portfolio ING Growth and Income Portfolio ING VP Index Plus LargeCap Portfolio ING Index Plus LargeCap Portfolio ING VP Intermediate Bond Portfolio ING Intermediate Bond Portfolio ING VP Money Market Portfolio ING Money Market Portfolio ING VP Small Company Portfolio ING Small Company Portfolio ING VP Strategic Allocation Conservative Portfolio ING Strategic Allocation Conservative Portfolio ING VP Strategic Allocation Growth Portfolio ING Strategic Allocation Growth Portfolio ING VP Strategic Allocation Moderate Portfolio ING Strategic Allocation Moderate Portfolio NOTICE OF REORGANIZATIONS Effective after the close of business on or about July 17, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING JPMorgan Value Opportunities Portfolio ING Russell TM Large Cap Value Index Portfolio ING Neuberger Berman Partners Portfolio ING Russell TM Large Cap Index Portfolio ING Oppenheimer Main Street Portfolio ® ING Van Kampen Capital Gowth Portfoio ING Russell TM Large Cap Growth Index Portfolio Effective after the close of business on or about August 7, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING Index Plus International Equity Portfolio ING International Index Portfolio ING Opportunistic LargeCap Growth Portfolio ING Opportunistic Large Cap Portfolio Information Regarding Reorganizations: These reorganizations will be administered pursuant to agreements, which either have been approved, or are subject to approval, by the boards of trustees of the Disappearing Portfolios. The reorganization agreements will also be subject to shareholder approval. If shareholder approval is obtained, each reorganization is expected to take place on or about the relevant date noted above, resulting in a shareholder of a given Disappearing Portfolio becoming a shareholder of the corresponding Surviving Portfolio. Each shareholder will thereafter hold shares of the Surviving Portfolio having equal aggregate value as shares of the Disappearing Portfolio, and the Disappearing Portfolios will no longer be available under the contract. 153619 Page 1 of 2 May 2009 Unless you provide us with alternative allocation instructions, all future allocations directed to a given Disappearing Portfolio will be automatically allocated to the corresponding
